Citation Nr: 1725219	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  08-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran had active military service from September 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has since relocated to Arkansas.

The Board has remanded this issue in June 2012, April 2014, and January 2016.  It is again before the Board for additional appellate review.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound psychiatric condition upon entry into active service, as no existing acquired mental disorder was noted on examination.

2.  Schizophrenia clearly and unmistakably existed prior to entry into active service, and it clearly and unmistakably did not increase in severity during active service.


CONCLUSION OF LAW
The presumption of soundness is rebutted.  The requirements for entitlement to service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2004, June 2005, and February 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case has been remanded three times.  In June 2012, the Board remanded the case in order to obtain all relevant private and VA medical records and to obtain documents concerning the Veteran's application and award for Social Security Administration (SSA) benefits.  In addition, the Board's instructions included to provide the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  All available records VA medical records and SSA records have been associated with the claims file.  However, while the RO sent a letter to the Veteran in August 2012 requesting that she either submit relevant private medical records or authorize VA to obtain them on her behalf, the Veteran did not respond.  The RO also attempted to provide the Veteran with a VA examination, most recently in April 2013.  The Veteran did not report for the examination. 

As such, the Board remanded the claim again in April 2014, directing the AOJ to request that the Veteran provide release forms for private medical records and to attempt to provide the Veteran with another examination.  The instructions included a provision that, if the Veteran did not report to the examination, an opinion should be provided by an appropriate provider upon review of the record.  The Veteran did not respond to the request for records and did not report for the examination.  The case was returned to the Board without the opinion requested if the Veteran did not report to the examination.  

In its January 2016 remand, the Board again remanded the issue, directing the AOJ to obtain the necessary opinion.  In September 2016, a VA opinion was provided.  The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).
 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.a.  Service connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  If this burden is met, the presumption of soundness is rebutted, and the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Under 38 C.F.R. § 3.384, the term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Other Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.

II.b.  Background

Private medical records reflect that, prior to active duty, the Veteran was hospitalized for psychiatric treatment in October 1980, exhibiting bizarre and unusual behavior.  It was noted that she had been having auditory and visual hallucinations.  She had experienced paranoid ideation, ideas of reference, and delusions of thought broadcasting.  She had inappropriate affect, loose associations and bizarre ideation.  The diagnosis was schizophreniform disorder.  In December 1980, she was involuntarily committed to a long-term psychiatric state hospital until July 1981.  She was diagnosed with paranoid schizophrenia.

On her September 1981 Report of Medical History at entrance into service, the Veteran denied nervous trouble of any sort.  She was evaluated as psychiatrically normal.  Service treatment records show that she was hospitalized in January 1982 when she was having hallucinations.  She reported longstanding intermittent auditory hallucinations, and that, as a result, she had been experiencing increased difficulty thinking.  The diagnosis was paranoid schizophrenia, moderate, acute, manifested by autistic thinking, inappropriate affect, persecutory ideations, and auditory hallucinations.  A medical board determined that the Veteran's psychiatric disability had existed prior to entry on active duty and had not been aggravated by active duty.  The Veteran was admitted to a VA hospital in February 1982, on referral from a service department hospital.  At that time, the diagnoses were schizophrenia, paranoid type and passive-dependent personality disorder.

Private medical records show that the Veteran underwent treatment at a mental health facility from 1986 to 1988 for residual schizophrenia.  The record reflects ongoing treatment for schizophrenia.

The Veteran submitted several lay statements in August 2005.  Her brother noted that the Veteran was vibrant and outgoing before induction into service, and that she was nimble minded, decisive and assertive.  He noted that after service, she was indecisive, introverted, and less fluent in speech patterns.  

In another letter, a friend stated that, prior to going into the military, the Veteran had two nervous break downs and been in two mental institutions.  She called him from basic training and said she was not feeling well and needed her medication.  He advised her to go to the base hospital.  She was hospitalized in the base hospital for three to four weeks.  After service, she was hospitalized at the VA, for six to eight weeks, and was seen for years after.  He concluded that the Veteran came out of the military worse than she was when she went into the military.  

The Veteran's sister noted that while the Veteran had been hospitalized before she went into the military service, she recovered so well that they took her off all her medications and she was able to work.  She felt that the stress and nature of her military training brought out her symptoms again.  She recalled the Veteran telling her how hard it was.  She felt that the Veteran came out of service worse than they had ever seen her and never recovered.  She believed that the military aggravated the Veteran's condition and caused her undue stress.  

An August 2005 letter from a provider at the Shreveport Vet Center reflects his opinion that the Veteran's paranoid schizophrenia preexisted and was aggravated by service.  The examiner noted that her symptoms had been chronic and debilitating since her discharge from active duty and had continued to worsen since that time. 

The Veteran was hospitalized in January 2006 for treatment for Bipolar I manic psychotic features.

A February 2006 letter from the Veteran's private provider shows that the Veteran had been under treatment for bipolar disorder, which consisted of regular visits, medication and occasional inpatient care.  The examiner opined that the Veteran could have possibly been suffering from symptoms of bipolar illness as early as the 1980's but was undiagnosed.

An opinion was obtained in September 2016.  The examiner was asked to provide an opinion as to whether the Veteran's psychiatric disorder, which clearly and unmistakably pre-existed service, worsened during service.  The examiner found that the Veteran's psychiatric disorder did not worsen during her period of active duty from September 1981 to February 1982.  She noted that, in the year prior to her entrance into active duty, the Veteran was hospitalized for nine continuous months, including seven months at a state hospital where she was involuntarily committed due to the severity and dangerousness of her diagnosed paranoid schizophrenia.  Some of the symptoms documented prior to enlistment returned approximately three months into service resulting in a much shorter hospital stay.  

The examiner was also asked to provide an opinion as to whether the Veteran's preexisting psychiatric disorder was aggravated beyond a natural progression of the diagnosed condition while she was on active duty.  The examiner found that the progression of the Veteran's paranoid schizophrenia over the years and during service reflected a typical course of this condition with periods of relative stability followed by instability and more emotional upset.  This pattern began before service and continued through documented contact up until 2011.  The examiner found that the Veteran's reports that she was discharged from pre-service hospitalization in July 1981 without medication were testament to the significant length of hospitalization at this time.  Veteran had been hospitalized for nine continuous months and attempts were made to treat her with numerous antipsychotic medications during her pre-service hospitalization.  Periods of relative stability are not unusual for persons diagnosed with this condition.

As to the February 2006 opinion statement regarding Veteran possibly suffering bipolar disorder in the 1980's, the examiner found that, while the Veteran had carried both bipolar and paranoid schizophrenia diagnoses, a review of the record showed paranoid schizophrenia was the most diagnosed and supported by symptom documentation over the years.  Symptoms were present during the 1980's, pre, during and post service.

The examiner found that pre-service symptoms were documented as auditory and visual hallucinations, ideas of reference, delusions, thought broadcasting, inappropriate affect, loose associations, and social withdrawal and isolation.  The examiner found that these symptoms were severe prior to service, resulting in involuntary commitment to psychiatric state hospital.  Symptoms during active duty included auditory and visual hallucinations, thought broadcasting, paranoia, and inappropriate affect.  The examiner found that these symptoms were moderate to severe, resulting in discharge from military.  In the years immediately following service, the Veteran's symptoms included auditory and visual hallucinations, paranoia, loose associations and inappropriate affect.  The examiner found that these symptoms were mild to moderate.  The examiner noted that she was unable to assess current functioning or symptoms, as the last documented contact with the Veteran was in September 2011. 

II.c.  Analysis

The Veteran has contended that she has a psychiatric disorder that preexisted service and was aggravated by service.  

The Board notes that the record reflects that the Veteran was diagnosed with bipolar disorder; however, the September 2016 VA examiner found that the Veteran's symptoms were more consistent with schizophrenia.  As this diagnosis is in keeping with the record of evidence showing ongoing treatment for schizophrenia, the Board finds that the diagnosis at issue in this case is schizophrenia.

On her September 1981 Report of Medical History at entrance into service, the Veteran denied nervous trouble of any sort.  She was evaluated as psychiatrically normal.  Hence, she is presumed to have been in sound psychiatric condition upon entry into active service.  38 C.F.R. §§ 3.304, 3.306.

As noted above, in order to rebut the presumption of soundness, VA needs to show that the Veteran's psychiatric disorder (1) clearly and unmistakably pre-existed entrance into active duty and that it (2) clearly and unmistakably was not aggravated during service.  If the presumption of soundness is rebutted, the claim for entitlement to service connection fails based on a preexisting disorder, and the claim must be denied.

As to the first prong, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, private medical records clearly show that the Veteran was hospitalized and treated for treated for paranoid schizophrenia prior to active duty.  The Board finds that this is clear and unmistakable evidence that the Veteran's schizophrenia preexisted service.  

The Board acknowledges that the Veteran's sister reported that, after her pre-service hospitalization, the Veteran had recovered so well that they took her off all her medications and she was able to work.  Her sister felt that the stress and nature of her military training brought out her symptoms again.  While this observation reflects that the Veteran's schizophrenia may have improved after her hospitalization and before entrance into active duty, this is not evidence that the Veteran's psychiatric disorder had resolved prior to active duty and was not preexisting.  In fact, the September 2016 VA examiner found that the typical course for schizophrenia included periods of relative stability followed by instability and more emotional upset.  As such, while the Board has considered the lay evidence provided from the Veteran's sister, the medical records indicating pre-service hospitalization are more probative in this case and reflect that the Veteran's schizophrenia clearly and unmistakably preexisted service.

The next inquiry is whether the preexisting psychiatric disorder increased in severity during active service.  If so, the increase is presumed to have been due to the rigors of military service.  This second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, clear and unmistakable evidence shows that there was no increase in preexisting disability during active service.  Clear and unmistakable evidence shows that her in service symptoms were not an aggravation of the pre-existing condition.  

The September 2016 VA examiner found that the Veteran's psychiatric disorder did not worsen during her period of active duty from September 1981 to February 1982.  The examiner noted that the Veteran was hospitalized for nine continuous months in the year prior to her entrance into active duty for severe symptoms, and that some of the symptoms documented prior to enlistment returned approximately three months into service resulting in a much shorter hospital stay.  The Board interprets this observation to mean that the Veteran's schizophrenia symptoms were much more severe prior to service than the symptoms that manifested in service.  This would indicate that the disability was not aggravated during service.  Moreover, the examiner found that the progression of the Veteran's paranoid schizophrenia reflected a typical pattern with periods of relative stability followed by instability and more emotional upset and that this pattern began before service and continued through documented contact up until 2011.  

The Board finds that the examiner considered the evidence of record and provided a clear rationale for the opinions rendered.  Hence, the Board finds the examiner's opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the record includes an August 2005 letter from a private provider reflecting his opinion that the Veteran's paranoid schizophrenia preexisted and was aggravated by service.  However, as this examiner did not provide a rationale for his finding, the opinion lacks probative value.  Id. 

The Board recognizes the lay statements of record, reflecting her family and friend's beliefs that the Veteran seemed in worse condition after she was released from service.  However, while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds that the question regarding the potential relationship between the Veteran's schizophrenia and any instance of her military service and any question as to the severity of the schizophrenia to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran's friends and family are competent to describe their observations of her psychiatric symptoms, they are not competent to attest to the severity of the schizophrenia condition.  In any event, even if the lay statements were considered competent with respect to assessing the severity of the Veteran's psychiatric condition, the Board finds that they would have less probative value than the opinion of the medical professional who has specialized medical knowledge and provided an opinion based on careful review of the Veteran's medical records.  

In light of all of the above, the Board finds that the Veteran's schizophrenia clearly and unmistakably existed prior to active service, and that it clearly and unmistakably did not undergo a permanent increase in severity during active service.  Hence, the claim is denied.  38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for schizophrenia is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


